FILED
                                                                      AUGUST 4, 2020
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Personal Restraint of    )         No. 36753-3-III
                                              )
KYLE ROBERT SICKELS.                          )         OPINION PUBLISHED
                                              )         IN PART
                                              )

       SIDDOWAY, J. — Kyle Sickels seeks relief from personal restraint in the form of

an indeterminate sentence of 58.5 months to life and lifetime community custody for his

conviction of second degree attempted rape of a child. He challenges community custody

conditions and the trial court’s refusal to consider imposing a special sex offender

sentencing alternative (SSOSA).

       We grant limited relief by directing the superior court to strike or modify five

community custody conditions in the first, published portion of the opinion. The

personal restraint petition (PRP) is otherwise dismissed.

                    FACTS AND PROCEDURAL BACKGROUND

       Kyle Sickels was arrested as part of a sting operation in July 2018, after he

responded to a Craigslist advertisement and arranged and appeared for what he expected

to be a sexual encounter with a 13-year-old girl and her friend. He pleaded guilty to
No. 36753-3-III
State v. Sickels


second degree attempted rape of a child within a matter of weeks and was sentenced the

following month.

       A presentence investigation report was prepared and recounted Mr. Sickels’s

admission that in “the month prior to being charged with this crime he began

masturbating twice a day and watching more pornography. On average, he stated he

watches pornography about 3-4 times a week.” PRP, Ex. 4, at 6. Mr. Sickels believed

his viewing of pornography was unrelated to his offense.

       The author of the presentence investigation report identified as sentencing options

either a standard range sentence or a special sex offender sentencing alternative

(SSOSA). He concluded that a SSOSA was not appropriate because Mr. Sickels had not

had the required sex offender evaluation, had not been found amenable to treatment, and

had not taken full responsibility for an offense that Mr. Sickels, while repentant, viewed

as resulting from a “high level of entrapment.” PRP, Ex. 4, at 8.

       At sentencing, the State recommended the low end of the standard range as the

minimum confinement term. It recommended that the court impose most of the

conditions of community custody included within a January 2016 version of a form

“Appendix H,” although it stated that the prohibition on consuming alcohol was

inappropriate since “[t]here [was] no indication in this case that alcohol was a precursor

or in any way contributed to the offense.” PRP, Ex. 2, at 4. The State also recommended

omitting the condition that Mr. Sickels “‘have no direct or indirect contact with the

                                             2
No. 36753-3-III
State v. Sickels


victims of this offense,’” because “[t]he victims would be the State of Washington or the

under-cover detectives.” PRP, Ex. 2, at 4.

       The sentencing court noted the suggestion in the presentence report that SSOSA

was an option and disagreed, saying, “I’m not exactly sure how DOC[1] is missing the

problem that the person has to have an established relation with the victim other than just

the offense.” PRP, Ex. 2, at 8. It observed that it “I don’t know how a case like this

would ever get over that, unless they changed the law.” Id.

       Mr. Sickels did not file a direct appeal but timely filed this petition.

                                         ANALYSIS

       In his pro se PRP, Mr. Sickels challenges seven of his community custody

conditions, asks us to strike all of his nonmandatory conditions because they were not

disclosed until after he had pleaded guilty, and contends that the trial court’s rejection of

a SSOSA was in error or was based on a statutory eligibility condition that violates his

right to equal protection.

I.     CHALLENGES TO COMMUNITY CUSTODY CONDITIONS

       Mr. Sickels challenges seven community custody conditions. The State concedes

his right to relief in the case of conditions 10, 14, 21 and 22, the first two of which we

can address summarily. The State agrees that since the sentencing court explicitly

declined to prohibit Mr. Sickels from consuming alcohol, condition 10 need not require

       1
           The Department of Corrections.

                                              3
No. 36753-3-III
State v. Sickels


him to submit to breathanalysis. It also agrees that condition 14, which prohibits

presently-childless Mr. Sickels from having contact with minors, should contain an

exception for any children he might father in the future.2 Cf. United States v. Loy, 237
F.3d 251, 270 (3d Cir. 2001) (construing a similar condition imposed on a then-childless

defendant as applying only to other people's children). We accept the State’s concessions

on those conditions and direct the court to make those modifications.

       We decline to consider arguments Mr. Sickels raises for the first time in his reply

brief, including those to which he contends the State “open[ed] the door.” Reply to

State’s Resp. to PRP (Pet’r’s Reply Br.) at 3; e.g., Cowiche Canyon Conservancy v.

Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992) (“An issue raised and argued for the

first time in a reply brief is too late to warrant consideration.”).

       We address his remaining challenges by category.

       A.     Statutory challenge: crime-relatedness

       When a court sentences a person to a term of community custody, RCW

9.94A.703 requires that it impose conditions of community custody. In addition to its

identification of statutory conditions that are mandatory or waivable by the court, the


       2
          Mr. Sickels makes other conclusory challenges to condition 14, but his argument
that it should contain an exception for biological children is the only challenge that is
sufficiently argued to warrant consideration. RAP 16.10(d) incorporates RAP 10.3(6),
which requires a party’s opening brief to contain citations to legal authority. We do not
consider conclusory arguments that are unsupported by citation to authority. Brownfield
v. City of Yakima, 178 Wash. App. 850, 876, 316 P.3d 520 (2013).

                                               4
No. 36753-3-III
State v. Sickels


statute gives trial courts discretion to order additional conditions, including compliance

with any “crime-related prohibitions.” RCW 9.94A.703(3)(f). A “‘[c]rime-related

prohibition’ . . . prohibit[s] conduct that directly relates to the circumstances of the crime

for which the offender has been convicted.” RCW 9.94A.030(10). “‘Directly related’

includes conditions that are ‘reasonably related’ to the crime.” State v. Irwin, 191 Wn.

App. 644, 656, 364 P.3d 830 (2015) (quoting State v. Kinzle, 181 Wash. App. 774, 785, 326
P.3d 870 (2014)). A causal relationship is not required. State v. Letourneau, 100 Wn.

App. 424, 431-32, 997 P.2d 436 (2000). We review crime-related prohibitions for abuse

of discretion. In re Pers. Restraint of Rainey, 168 Wash. 2d 367, 374-75, 229 P.3d 686

(2010).

       Mr. Sickels may challenge the crime-relatedness of the conditions for the first time

in a timely personal restraint petition. In re Pers. Restraint of Cook, 114 Wash. 2d 802, 812,

792 P.2d 506 (1990). To receive collateral review on this nonconstitutional ground,

however, he must establish that the claimed error constitutes a fundamental defect that

inherently results in a complete miscarriage of justice. Id. And to obtain relief, he must

present at least a prima facie showing of the facts underlying the claim of unlawful

restraint and the evidence available to support the factual allegations. In re Pers.

Restraint of Yates, 177 Wash. 2d 1, 18, 296 P.3d 872 (2013). Bald assertions and

conclusory allegations are not enough. Id.



                                              5
No. 36753-3-III
State v. Sickels


       Mr. Sickels challenges conditions 5 and 9 as not being crime-related. They

provide that Mr. Sickels shall:

       5.       Inform the supervising CCO[3] and sexual deviancy treatment
                provider of any dating relationship. Disclose sex offender status
                prior to any sexual contact. Sexual contact in a relationship is
                prohibited until the treatment provider approves of such.
       ....

       9.       Do not possess, use, access or view any sexually explicit material as
                defined by RCW 9.68.130 or erotic materials as defined by RCW
                9.68.050 or any material depicting any person engaged in sexually
                explicit conduct as defined by RCW 9.68A.011(4) unless given prior
                approval by your sexual deviancy provider.

PRP, Ex. 1, at 1.

       The first two sentences of condition 5 do not prohibit conduct. Those commands

would not have been imposed under RCW 9.94A.703(3)(f), so “crime-relatedness” is not

the standard. They are affirmative conduct requirements governed by RCW

9.94A.703(3)(d), which provides for a related but arguably broader standard: they must

be “reasonably related to the circumstances of the offense, the offender’s risk of

reoffending, or the safety of the community.” The two commands are reasonably related

to the safety of the community. They protect individuals who Mr. Sickels dates or with

whom he embarks on a sexual relationship by providing them with knowledge of the

potential risk he presents to minors. They make it possible for Mr. Sickels’s CCO and



       3
           Community corrections officer.

                                              6
No. 36753-3-III
State v. Sickels


treatment provider to take whatever additional steps they might deem appropriate to

protect anyone embarking on a dating or sexual relationship with Mr. Sickels.

       Condition 9 and the third command of condition 5 are prohibitions and must be

crime-related.

       Condition 5’s requirement for treatment provider approval for sexual contact is a

common condition for sex offenders, and it, or a substantially similar condition, has been

challenged a number of times. Two published decisions addressing the condition have

found it to be crime-related. State v. Autrey, 136 Wash. App. 460, 468, 150 P.3d 580

(2006), upheld a condition that required therapist approval for sexual contact, explaining

that “the offender’s freedom of choosing even adult sexual partners is reasonably related

to their crimes because potential romantic partners may be responsible for the safety of

live-in or visiting minors.” State v. Lee, 12 Wash. App. 2d 378, 403, 460 P.3d 701 (2020),

reasoned the condition was crime-related where Lee was convicted of raping and

assaulting a person in the context of a romantic dating relationship.

       In four unpublished decisions, this court has accepted a State concession that the

condition was not crime-related.4 In three unpublished decisions, this court has held that



       4
        State v. Gray, No. 77860-9-I, slip op. at 8 (Wash. Ct. App. Apr. 29, 2019)
(unpublished), https://www.courts.wa.gov/opinions/pdf/778609.pdf; State v. Stark, No.
76676-7-I, slip op. at 4 (Wash. Ct. App. Oct. 15, 2018) (unpublished), https://www.courts
.wa.gov/opinions/pdf//766767.pdf; State v. Martinez, No. 77776-9-I, slip op. at 11-12
(Wash. Ct. App. July 1, 2019) (unpublished), https://www.courts.wa.gov/opinions

                                             7
No. 36753-3-III
State v. Sickels


the condition was not crime-related.5 In four unpublished decisions, this court has held

that it was crime-related.6

       We are persuaded that the condition is crime-related in this case by State v. Sadler,

an unpublished Division One decision in which the panel reasoned persuasively that

when a companion condition requires the offender to obtain a sexual deviancy evaluation

and comply with treatment recommendations, a requirement for treatment provider

approval of sexual contact is crime-related. No. 73525-0-I, slip op. at 14-15 (Wash. Ct.

App. Mar. 27, 2017) (unpublished), https://www.courts.wa.gov/opinions/pdf/735250.pdf.




/pdf/777769.pdf; and State v. Greer, No. 78291-6-I, slip op. at 16 (Wash. Ct. App. Nov.
18, 2019) (unpublished), https://www.courts.wa.gov/opinions/pdf/782916.pdf.
        5
          In re Pers. Restraint of Tillman, No. 51181-9-II, slip op. at 2 (Wash. Ct. App.
June 5, 2018) (unpublished) (condition not crime related and overbroad), https://
www.courts.wa.gov/opinions/pdf/D2%2051181-9-II%20Unpublished%20Opinion.pdf;
In re Pers. Restraint of Peppin, No. 34866-1-III (unpublished) (Wash. Ct. App. July 31,
2018), order granting in part mot. for recons. at 2 (Sept. 6, 2018), http://www.courts.wa
.gov/opinions/pdf /348661_order; State v. Mecham, No. 79008-1-I, slip op. at 15 (Wash.
Ct. App. Mar. 2, 2020) (unpublished) (court could not conclude from record that the
condition was crime-related), https://www.courts.wa.gov/opinions/pdf/790081.pdf.
        6
          State v. Staples, No. 78460-9-I, slip op. at 10 (Wash. Ct. App. Dec. 30, 2019)
(unpublished) (crime-related where defendant’s propensity for sex crimes was not limited
to strangers), https://www.courts.wa.gov/opinions/pdf/784609.pdf; State v. Sadler, No.
73525-0-I, slip op. at 14-15 (Wash. Ct. App. Mar. 27, 2017) (unpublished) (crime-related
where defendant would also be submitting to a sexual deviancy evaluation), https://
www.courts.wa.gov/opinions/pdf/735250.pdf; State v. Rene-Gomez, No. 77561-8-I, slip
op. at 27 (Wash. Ct. App. Oct. 7, 2019) (unpublished), https://www.courts.wa.gov
/opinions/pdf/775618.pdf; State v. Airhart-Bryon, No. 78805-1-I, slip op. at 25-26 (Wash.
Ct. App. Apr. 13, 2020) (unpublished), https://www.courts.wa.gov/opinions/pdf
/788051.pdf.

                                             8
No. 36753-3-III
State v. Sickels


The evaluation and treatment condition “ensure[d] that Sadler [would] have a treatment

provider who could give approval for sexual contact.” Slip op. at 15.

       Similar to Sadler, Mr. Sickels’s judgment and sentence requires him to obtain a

sexual deviancy evaluation within 30 days of his release from confinement and to follow

any recommended treatment. PRP, Ex. 1, at 1 (Special Condition 4). Reasonably read,

condition 5 does not require Mr. Sickels to get contact-by-contact approval for sexual

contact for life. Reasonably read, it requires that he not have sexual contact “until” his

treatment provider is satisfied that sexual contact does not put others at risk. It is not a

total ban on protected activity and can be challenged as applied in the event the treatment

provider’s approval is exercised unreasonably. When, as here, the condition is imposed

on a sex offender along with a requirement for early evaluation it is crime-related.

       As for condition 9, Mr. Sickels argues that “there’s no evidence that erotic or

sexually explicit materials played any part in the attempted crime.” PRP at 10-11; Pet’r’s

Reply Br. at 4. To the contrary, the presentence investigation report provides evidence of

Mr. Sickels’s increasing use of pornography in the month before the crime, even if Mr.

Sickels did not believe it contributed to his commission of the crime.

       While Mr. Sickels focuses on the fact he did not contact the fictional 13 year old

after viewing sexually explicit materials, our Supreme Court takes a broader view of the

crime-relatedness of prohibiting sex offenders from having access to such materials. In

State v. Hai Minh Nguyen, 191 Wash. 2d 671, 686, 425 P.3d 847 (2018), in which a

                                               9
No. 36753-3-III
State v. Sickels


defendant convicted of child rape and child molestation challenged the same community

custody condition imposed on Mr. Sickels as condition 9,7 the Supreme Court found it to

be crime-related, explaining:

       Nguyen committed sex crimes and, in doing so, established his inability to
       control his sexual urges. It is both logical and reasonable to conclude that a
       convicted person who cannot suppress sexual urges should be prohibited
       from accessing “sexually explicit materials,” the only purpose of which is
       to invoke sexual stimulation.

       The condition is crime-related.

       B.       Vagueness challenges

       Under the Fourteenth Amendment to the United States Constitution and article I,

section 3 of the Washington State Constitution, the due process vagueness doctrine

“requires that citizens have fair warning of proscribed conduct.” State v. Bahl, 164
Wash. 2d 739, 752, 193 P.3d 678 (2008). A community custody condition must afford the

same fair warning as a law, although a community custody condition does not enjoy the

same presumption of constitutionality. State v. Sanchez Valencia, 169 Wash. 2d 782, 793,

239 P.3d 1059 (2010) (Sanchez Valencia II). “A legal prohibition, such as a community

custody condition, is unconstitutionally vague if (1) it does not sufficiently define the

proscribed conduct so an ordinary person can understand the prohibition or (2) it does not

provide sufficiently ascertainable standards to protect against arbitrary enforcement.”



       7
           In Nguyen’s case, it was special condition 11, reproduced at 191 Wash. 2d at 676.

                                             10
No. 36753-3-III
State v. Sickels


State v. Padilla, 190 Wash. 2d 672, 677, 416 P.3d 712 (2018). Such a condition is not

unconstitutionally vague “merely because a person cannot predict with complete certainty

the exact point at which his actions would be classified as prohibited conduct.” Sanchez

Valencia II, 169 Wash. 2d at 793 (internal quotation marks omitted) (quoting State v.

Sanchez Valencia, 148 Wash. App. 302, 321, 198 P.3d 1065 (2009) (Sanchez Vallencia I)).

       Mr. Sickels contends that conditions 9 and 16 are unconstitutionally vague.

       He contends that condition 9 (set forth above) is unconstitutionally vague in its use

of the terms “sexually explicit material,” “erotic materials,” and “material depicting any

person engaged in sexually explicit conduct.”

       The Supreme Court held in Nguyen that “sexually explicit material” is not an

unconstitutionally vague term, a conclusion it held was bolstered by the incorporation of

the definition appearing at RCW 9.68.130. 191 Wash. 2d at 680. The statutory definition

explicitly excludes “works of art or of anthropological significance,” which defeats Mr.

Sickels’s argument that the condition chills his First Amendment rights. RCW

9.68.130(2).

       As for the term “erotic,” our Supreme Court held in Bahl that while undefined by

the community custody condition in that case, “erotic” is not vague. 164 Wash. 2d at 758-

59. It relied on a dictionary definition of “erotic” in finding the condition sufficiently




                                              11
No. 36753-3-III
State v. Sickels


clear.8 Id. at 759. The clarity of the meaning of “erotic” in condition 9 is bolstered by

the condition’s incorporation of the statutory definition at RCW 9.68.050, a definition

that our Supreme Court upheld as constitutional in Soundgarden v. Eikenberry, 123
Wash. 2d 750, 759, 771, 871 P.2d 1050 (1994) (striking down RCW 9.68.050 for due

process concerns not relevant to this appeal).

       The last clause, prohibiting Mr. Sickels from possessing, using, accessing, or

viewing “any material depicting any person engaged in sexually explicit conduct as

defined by RCW 9.68A.011(4),” is problematic. The definition on which it relies appears

in the chapter of Title 9 RCW that deals with the sexual exploitation of children. The

defined term “sexually explicit conduct” identifies conduct by a minor which, if

photographed or used in a live performance, subjects certain participants to prosecution

for sexual exploitation of a minor. RCW 9.68A.040. It is a crime under the chapter for

persons to deal in, send, possess, or view depictions of such conduct by a minor. RCW

9.68A.050, .060-.075. Given the purpose of the chapter, “sexually explicit conduct” is

broad, and includes conduct such as simulated sexual intercourse that—engaged in by

adults—appears in mainstream media.


       8
         “‘of, devoted to, or tending to arouse sexual love or desire: as a :
       treating of or depicting sexual love . . . : AMATORY . . . b : tending to
       excite sexual pleasure or desire . . . c : directed toward sexual gratification
       . . . d : strongly affected by sexual desire.’” Bahl, 164 Wash. 2d at 759
       (alterations in original) (quoting WEBSTER’S THIRD NEW INTERNATIONAL
       DICTIONARY 772 (2002)).

                                             12
No. 36753-3-III
State v. Sickels


       In Padilla, our Supreme Court found a prohibition on viewing “‘images of sexual

intercourse, simulated or real, masturbation, or the display of intimate body parts’”

vague, in part because mainstream films and television shows depict simulated sexual

intercourse. 190 Wash. 2d at 681 (quoting the record). Padilla is controlling authority that

the definition incorporated from RCW 9.68A.011(4) is unconstitutionally vague. We

direct the sentencing court to strike or modify it.

       Mr. Sickels’s final vagueness challenge to condition 9 is that it authorizes his

treatment provider to make exceptions to its restrictions on the possession, use, or

viewing of materials, which he argues permits arbitrary enforcement in violation of due

process. He cites no legal authority for the proposition that if a blanket prohibition on

conduct would be constitutional, the authority of a treatment provider to make an

exception violates due process. Where no authorities are cited in support of a

proposition, we are not required to search out authorities, but may assume that the party,

after diligent search, has found none. DeHeer v. Seattle Post-Intelligencer, 60 Wash. 2d
122, 126, 372 P.2d 193 (1962). The argument does not warrant consideration.

       Mr. Sickels’s second vagueness challenge is to condition 16, which provides:

       Stay out of areas where children’s activities regularly occur or are
       occurring. This includes parks used for youth activities, schools, daycare
       facilities, playgrounds, wading pools, swimming pools being used for youth
       activities, play areas (indoor or outdoor), sports fields being used for youth
       sports, arcades, and any specific location identified in advance by DOC or
       CCO.


                                              13
No. 36753-3-III
State v. Sickels


PRP, Ex. 1, at 2. He relies for his challenge on State v. Wallmuller, 4 Wash. App. 2d 698,

423 P.3d 282 (2018), but that decision was reversed by the Washington Supreme Court,

which held that a similar condition was not unconstitutionally vague. State v.

Wallmuller, 194 Wash. 2d 234, 236-37, 449 P.3d 619 (2019) (Wallmuller II).

       Mr. Sickels also argues that the authority granted to DOC or his CCO to identify

proscribed locations in advance invites arbitrary enforcement, but he overlooks the fact

that the condition’s only command is its first sentence—“Stay out of areas where

children’s activities regularly occur or are occurring”—and no authority is granted to

DOC or his CCO to vary that command. The condition simply places a burden on DOC

or the CCO to affirmatively identify locations they deem to be prohibited by the

command. This spares Mr. Sickels the burden and risk of self-identifying locations he

might fear are prohibited. In this respect, it addresses a concern expressed by the dissent

in Wallmuller II that an offender should be able to consult a list to know where he can or

cannot go. See Wallmuller II, 194 Wash. 2d at 248-50 (Wiggins, J., dissenting).

       C.     Overbreadth

       Mr. Sickels’s remaining constitutional challenges are to conditions that, while not

vague, are overbroad. “A clear and precise enactment may nevertheless be ‘overbroad’ if

in its reach it prohibits constitutionally protected conduct.” Grayned v. City of Rockford,

408 U.S. 104, 114, 92 S. Ct. 2294, 33 L. Ed. 2d 222 (1972) (citing Zwickler v. Koota, 389
U.S. 241, 249-50, 88 S. Ct. 391, 19 L. Ed. 2d 444 (1967) and cases cited). “Overbreadth

                                            14
No. 36753-3-III
State v. Sickels


analysis measures how enactments that prohibit conduct fit with the universe of

constitutionally protected conduct.” City of Tacoma v. Luvene, 118 Wash. 2d 826, 839, 827
P.2d 1374 (1992) (citing Richard Fallon, Jr., Making Sense of Overbreadth, 100 YALE

L.J. 853 (1990-1991). Overbreadth goes to the question of whether State action is

couched in terms so broad that it may not only prohibit unprotected behavior but may

also prohibit constitutionally protected activity as well. Blondheim v. State, 84 Wash. 2d
874, 878, 529 P.2d 1096 (1975) (citing Grayned, 408 U.S. at 114).

       An offender can challenge a community custody condition as too broadly

impinging on any constitutional right as long as the challenge is ripe. Parties sometimes

get that wrong by relying on case law dealing with standing to assert the overbreadth of a

statute—case law that gives special treatment to challenges based on the First

Amendment. Courts generally decide the constitutionality of a statute as applied to

specific people in specific situations and disfavor facial challenges; an exception to this

high bar has been carved out for overbreadth challenges under the First Amendment.

June Med. Servs. LLC v. Russo, ___ U.S. ___, 140 S. Ct. 2103, 2175, 207 L. Ed.
2d 566 (2020) (Gorsuch, J., dissenting).

       This court wrongly refused to consider overbreadth challenges to community

custody conditions by misapplying standing jurisprudence in State v. Bahl, noted at 137
Wash. App. 1021, 2007 WL 575436, at *1-2, rev’d in part, 164 Wash. 2d 739, 190 P.2d 678

(2008), and Sanchez Valencia I, 148 Wash. App. at 320, rev’d, 169 Wash. 2d 782, 239 P.3d
15
No. 36753-3-III
State v. Sickels


1059 (2010). In Bahl, the error was in viewing “overbreadth doctrine” as related only to

standing to challenge a statute. In Sanchez Valencia I, the error was in assuming that

only an “as applied” challenge, not a “facial” challenge, could be raised to a condition

that was based on a constitutional right other than one guaranteed by the First

Amendment.

       In reversing this court’s decision in Bahl, the Washington Supreme Court

explained:

       [T]he parties’ arguments respecting Bahl’s ability to bring a facial
       vagueness claim are misplaced. In contrast to a constitutional challenge to
       a statute, the challenge is to sentencing conditions that apply uniquely to an
       individual defendant, who clearly has standing to challenge them, as terms
       of his or her sentence, on the basis of claimed illegality.
164 Wash. 2d at 750-51. The Supreme Court did require that a pre-enforcement claim be

ripe for review, which it will be “‘if the issues raised are primarily legal, do not require

further factual development, and the challenged action is final.’” Id. at 751, (quoting

First United Methodist Church v. Hr’g Exam’r, 129 Wash. 2d 238, 255-56, 916 P.2d 374

(1996)). “The court must also consider ‘the hardship to the parties of withholding court

consideration.’” Id. (quoting First United, 129 Wn.2d at 255).

       In reversing this court’s decision in Sanchez Valencia, the Supreme Court stated

that in determining whether an offender is asserting a ripe constitutional challenge to a

community custody condition, “[t]he fact that no party [argues] a First Amendment

violation . . . is . . . of no relevance.” Sanchez Valencia II, 169 Wash. 2d at 788.

                                              16
No. 36753-3-III
State v. Sickels


       Of course, the mere fact that a custody condition impinges upon a constitutional

right does not invalidate it, because “[a]n offender’s usual constitutional rights during

community placement are subject to SRA-authorized[9] infringements.” State v. Hearn,

131 Wash. App. 601, 607, 128 P.3d 139 (2006) (citing State v. Riles, 135 Wash. 2d 326, 347,

957 P.2d 655 (1998)). At issue in a ripe constitutional challenge to a custody condition is

the point at which an SRA-authorized infringement is constitutionally overbroad.

       Our Supreme Court has repeatedly looked to the Ninth Circuit Court of Appeals’

en banc decision in United States v. Consuelo-Gonzalez, 521 F.2d 259 (9th Cir. 1975) for

guidance on that score. Consuelo-Gonzalez “set out a general test for evaluating

probation conditions imposed pursuant to the Federal Probation Act which may impinge

upon constitutional freedoms,” holding that the conditions must be “reasonably related”

to the purposes of the Act. United States v. Pierce, 561 F.2d 735, 739 (9th Cir. 1977)

(citing Act of Mar. 4, 1925, ch. 521, 43 Stat. 1259). To determine whether a reasonable

relationship exists, it considered and balanced “(1) the purposes sought to be served by

probation; (2) the extent to which constitutional rights enjoyed by law-abiding citizens

should be accorded to probationers; and (3) the legitimate needs of law enforcement.”
Id. (citing Consuelo-Gonzalez, 521 F.2d at 262).

       The Washington Supreme Court cited Consuelo-Gonzalez in holding, in State v.

Riley, 121 Wash. 2d 22, 37, 846 P.2d 1365 (1993), that “[l]imitations upon fundamental

       9
           Sentencing Reform Act of 1981, chapter 9.94A RCW.

                                             17
No. 36753-3-III
State v. Sickels


rights are permissible, provided they are imposed sensitively.” See, accord State v.

Warren, 165 Wash. 2d 17, 32, 195 P.3d 940 (2008); State v. K.H.-H., 185 Wash. 2d 745, 751-

52, 374 P.3d 1141 (2016). And see Riley, 121 Wash. 2d at 37-38 (quoting Malone v. United

States, 502 F.2d 554, 556 (9th Cir.1974) as holding that “[the convict’s] ‘freedom of

association may be restricted if reasonably necessary to accomplish the essential needs of

the state and public order’” (alteration in original)).

       Consuelo-Gonzalez found that the purposes to be served by probation under the

federal Probation Act were the rehabilitation of the convicted person and the protection

of the public. 521 F.2d at 264. It held that “[c]onditions that unquestionably restrict

otherwise inviolable constitutional rights may properly be subject to special scrutiny to

determine whether the limitation does in fact serve the dual objectives of rehabilitation

and public safety.” Id. at 265. It emphasized that “this is not to say that there is any

presumption, however weak, that such limitations are impermissible.”

       Rather, it is necessary to recognize that when fundamental rights are
       curbed it must be done sensitively and with a keen appreciation that the
       infringement must serve the broad purposes of the Probation Act.
Id.

       The reasonableness of some custody conditions that curb fundamental rights can

be analyzed somewhat categorically, avoiding the need for a defendant-specific analysis

in every case. See, e.g., Consuelo-Gonzalez, 521 F.2d at 263 (identifying how broadly

probation searches can be authorized in light of the Fourth Amendment); K.H.-H., 185

                                              18
No. 36753-3-III
State v. Sickels


Wn.2d at 754-56 (requiring an unrepentant juvenile defendant to write a letter of apology

is consistent with the Juvenile Justice Act of 1977). Others, such as no-contact orders

that extend to persons other than victims, require an analysis that is “delicate and fact-

specific.” Rainey, 168 Wash. 2d at 377 (condition prohibiting contact with family

members).

       RCW 9.94A.010 describes the purposes of the SRA. Most relevant to community

custody are the purposes of protecting the public, offering the offender an opportunity to

improve himself or herself, making frugal use of government resources, and reducing the

risk of reoffending. RCW 9.94A.010(4)-(7).

       Mr. Sickels challenges conditions 21 and 22 as overbroad. They provide:

       21.    No internet access or use, including email, without the prior
              approval of the supervising CCO.
       22.    No use of a computer, phone, or computer-related device with access
              to the Internet or on-line computer service except as necessary for
              employment purposes (including job searches). The CCO is
              permitted to make random searches of any computer, phone or
              computer-related device to which the defendant has access to
              monitor compliance with this condition.

PRP, Ex. 1, at 2. He argues they are not sensitively imposed or reasonably necessary to

accomplish the essential needs of the State and public order.

       The State concedes overbreadth, and suggests substituting a single condition that

states, “No internet use of websites including email, to contact minors, to gather

information about minors, or access personal webpages of minors.” Resp. to PRP at 13.


                                             19
No. 36753-3-III
State v. Sickels


Mr. Sickels argues that the State’s suggested language is vague and “appears to be a

clever attempt to circumvent the Constitution and a United States Supreme Court ruling

in Packingham v. North Carolina,” __ U.S. __, 137 S. Ct. 1730, 1735, 198 L. Ed. 2d 273

(2017). Pet’r’s Reply Br. at 13.

       In Packingham, the Supreme Court struck down a North Carolina law that made it

a felony for any registered sex offender “to access a commercial social networking Web

site where the sex offender knows that the site permits minor children to become

members or to create or maintain personal Web pages.” 137 S. Ct. at 1731. The Court

observed that today, the Internet, and “social media in particular,” are “the most

important places . . . for the exchange of views.” Id. at 1735. It concluded that the

statute was overbroad because “to foreclose access to social media altogether is to

prevent the user from engaging in the legitimate exercise of First Amendment rights. It is

unsettling to suggest that only a limited set of websites can be used even by persons who

have completed their sentences. Even convicted criminals—and in some instances

especially convicted criminals—might receive legitimate benefits from these means for

access to the world of ideas, in particular if they seek to reform and to pursue lawful and

rewarding lives.” Id. at 1737.

       Mr. Sickels overstates the significance of Packingham to our review of conditions

21 and 22. To begin with, the United States Supreme Court observed in Packingham that

“it can be assumed that the First Amendment permits a State to enact specific, narrowly

                                             20
No. 36753-3-III
State v. Sickels


tailored laws that prohibit a sex offender from engaging in conduct that often presages a

sexual crime, like contacting a minor or using a website to gather information about a

minor.” Id.

       More importantly, Packingham involved the distinguishable context of a criminal

statute applicable to registered sex offenders who had completed their sentences. The

Supreme Court in that case was not dealing with a challenge to probation conditions.

One of the key concerns of the majority was that North Carolina’s law applied to

“persons who have completed their sentences” rather than persons on probation. Id.

When it comes to the constitutionality of probation conditions, the United States Supreme

Court has been noticeably absent from the discussion for decades.10 For that reason,

reliance on Packingham is misplaced in the community custody context. Notably, federal

circuit courts have rejected arguments that a prohibition on access to the internet in a

supervisory release condition is plain error after Packingham. E.g., United States v.

Carson, 924 F.3d 467, 473 (8th Cir. 2019), cert. denied, 140 S. Ct. 405, 205 L. Ed. 2d
10
          If presented with a probation condition case, the Supreme Court would likely
begin with standards applied in Pell v. Procunier, 417 U.S. 817, 822, 94 S. Ct. 2800, 41
L. Ed. 2d 495 (1974) (“[A] prison inmate retains those First Amendment rights that are
not inconsistent with his status as a prisoner or with the legitimate penological objectives
of the corrections system.”) and Turner v. Safley, 482 U.S. 78, 107 S. Ct. 2254, 96 L. Ed.
2d 64 (1987) (rejecting prisoners’ argument that prison regulations infringing on first
amendment rights should be subject to strict scrutiny, asking instead whether the
regulation that burdened the prisoners’ fundamental rights was “reasonably related” to
“legitimate penological interests”).

                                             21
No. 36753-3-III
State v. Sickels


239 (2019); United States v. Halverson, 897 F.3d 645, 657-58 (5th Cir. 2018); United

States v. Browder, 866 F.3d 504, 511 n.26 (2d Cir. 2017); United States v. Rock, 863 F.3d
827, 831 (D.C. Cir. 2017). A Third Circuit decision observed that “internet bans and

restrictions have a role in protecting the public from sexual predators,” although on the

record, the Third Circuit panel saw no justification for stopping the offender from

accessing websites where he will probably never encounter a child. United States v.

Holena, 906 F.3d 288, 292-93 (3d Cir. 2018). It suggested it would be enough for the

court to give the probation office some categories of websites that could not be visited, or

a guiding principle. Id.

       Even a Second Circuit opinion that viewed Packingham as establishing that

citizens have a First Amendment right to access the internet observed that a restriction

under which the offender’s internet use was monitored by the federal probation office

“remained to all outward appearances a viable option.” United States v. Eaglin, 913 F.3d
88, 98 (2d Cir. 2019).

       Balancing the SRA’s purposes against what would otherwise be Sickels’s inviolate

right to computer and internet access and use, we hold that condition 22’s limitation of

internet use to employment purposes is overly broad and condition 21’s provision for

“[n]o internet access or use, including email” is even more objectionable. Delegating

authority to Mr. Sickels’s supervising CCO to approve internet access does not solve the

problem; a sentencing court may not wholesaledly abdicate its judicial responsibility for

                                            22
No. 36753-3-III
State v. Sickels


setting the conditions of release. State v. Sansone, 127 Wash. App. 630, 642, 111 P.3d
1251 (2005) (citing Loy, 237 F.3d at 266). Condition 22’s provision for random searches

to monitor compliance is reasonable as long as the restrictions on internet and computer

use are revised.

          The State’s suggested language would work; it is not vague or overbroad. An

even more restrictive condition could also pass constitutional muster.11 We will direct

the superior court to strike conditions 21 and 22 and consider whether to impose a more

narrowly-tailored condition.

          We transfer the PRP to the trial court with directions to provide the following

relief:

     Strike “or any material depicting any person engaged in sexually explicit conduct
      as defined by RCW 9.68A.011(4)” from condition 9 of Appendix H and consider
      whether to substitute language that is not unconstitutionally vague;
     Strike “breathanalysis” from condition 10;
     Add “with the exception of Defendant’s biological children” to condition 14; and
     Strike conditions 21 and 22 and consider whether to impose the State’s proposed
      condition or some other condition or conditions that more narrowly restrict
      computer and internet access and use.


          11
          Division Two has upheld a condition prohibiting a defendant convicted of child
molestation and communication with a minor for immoral purposes from “joining or
perusing any public social websites, i.e., Facebook, MySpace, Craigslist, Backpage, etc.”
State v. Stock, No. 52179-2-II, slip op. at 3 (Wash. Ct. App. Dec. 24, 2019) (unpublished),
http://www.courts.wa.gov/opinions/pdf/D2%2052179-2-II%20Unpublished
%20Opinion.pdf. Like Mr. Sickels, the defendant had used Craigslist to engage in
sexually explicit conversations with a person he believed was 13 years old, so the
prohibition was reasonably necessary to protect children. Stock, slip op. at 3.

                                               23
No. 36753-3-III
State v. Sickels


       The PRP is otherwise dismissed.
       The remainder of this opinion has no precedential value. Therefore, it will be filed

for public record in accordance with RCW 2.06.040, the rules governing unpublished

opinions.

II.    MR. SICKELS WAS NOT ENTITLED TO NOTICE OF THE PARTICULAR RESTRICTIONS
       THAT WOULD BE IMPOSED DURING COMMUNITY CUSTODY BEFORE ENTERING HIS
       GUILTY PLEA

       Mr. Sickels’s PRP asks that all of the nonmandatory community custody

conditions imposed by his judgment and sentence “be stricken[,] as they were added after

the guilty plea had been entered and accepted by the court.” PRP at 32. He asks that we

“remand back to the sentencing court for specific performance of the signed plea

agreement.” Id. (citing In re Pers. Restraint of Powell, 117 Wash. 2d 175, 199, 814 P.2d
635 (1991)).

       Mr. Sickels did not move to withdraw his plea in the trial court under CrR 4.2(f) as

necessary to correct a manifest injustice. The State responds as if he did, however, and as

if this is a direct appeal of the denial of such a motion. It treats the only question

presented as being whether Mr. Sickel’s plea was invalid for lack of notice. Resp. to PRP

at 9-10.

       “Due process requires that a defendant’s guilty plea be knowing, voluntary, and

intelligent,” and “[a] guilty plea is not knowingly made when it is based on

misinformation of sentencing consequences.” In re Pers. Restraint of Isadore, 151

                                              24
No. 36753-3-III
State v. Sickels


Wn.2d 294, 297-98, 88 P.3d 390 (2004) (citing Boykin v. Alabama, 395 U.S. 238, 242, 89
S. Ct. 1709, 23 L. Ed. 2d 274 (1969)).

       While a defendant must be informed of all “direct consequences” of his plea, he

“need not be informed of all possible consequences.” Isadore, 151 Wash. 2d at 298. A

direct consequence of sentencing is “‘a definite, immediate and largely automatic effect

on the range of the defendant’s punishment.’” In re Pers. Restraint of Ness, 70 Wn.

App. 817, 822, 855 P.2d 1191 (1993) (quoting State v. Barton, 93 Wash. 2d 301, 305, 609
P.2d 1353 (1980)).

       That a defendant will be subject to a mandatory period of community placement

following his prison sentence is a direct consequence of a guilty plea, and failure to so

inform a defendant renders that plea invalid. State v. Ross, 129 Wash. 2d 279, 280, 916
P.2d 405 (1996). In In re Pers. Restraint of Waggy, this court held that the same was not

true of a failure to inform a defendant of the specific restrictions to be imposed,

concluding that “Ross impliedly held that a guilty plea is valid if the defendant is

informed that he will be required to serve a term of community placement but is not

informed of the specific restrictions to be associated with that placement.” 111 Wash. App.
511, 517, 45 P.3d 1103 (2002). The fact that imposing such restrictions is discretionary

means they are not “definite” or “largely automatic” and thus are not direct consequences

of the guilty plea. Ness, 70 Wash. App. at 822;

       Mr. Sickels’s statement on plea of guilty states,

                                             25
No. 36753-3-III
State v. Sickels


       In addition to the period of confinement, I will be sentenced to community
       custody for any period of time I am released from total confinement before
       the expiration of the maximum sentence. During the period of community
       custody I will be under the supervision of the Department of Corrections
       and I will have restrictions and requirements placed upon me, which may
       include electronic monitoring, and I may be required to participate in
       rehabilitative programs.

PRP, Ex. 3, at 4. This clause conveys materially equivalent information to that found in

the plea agreement in Waggy, which was, in turn, “similar in all pertinent respects” to

guilty plea language quoted with approval in Ross. 111 Wash. App. at 516. Mr. Sickels

was not entitled to any more detailed notice before entering his guilty plea.

III.   THE SENTENCING COURT DID NOT ERR IN REFUSING TO CONSIDER A SSOSA

       Mr. Sickels raises two challenges to the sentencing court’s refusal to consider

imposing a SSOSA. He argues (a) that the sentencing court erred in concluding he was

not eligible and (b) if he was ineligible, it was based on a requirement that violates his

right to equal protection.

       A.     Mr. Sickels was ineligible because he did not have an established
              relationship or connection with the victim

       Statutory eligibility requirements for a SSOSA exclude certain repeat and violent

sex offenders and require, if the conviction resulted from a guilty plea, that the offender

voluntarily and affirmatively admit committing all of the elements of his or her crime.

RCW 9.94A.670(2). In addition, RCW 9.94A.670(2)(e) requires, to be eligible, that the

offender “had an established relationship with, or connection to, the victim such that the



                                             26
No. 36753-3-III
State v. Sickels


sole connection with the victim was not the commission of the crime.” “‘Victim’ means

any person who has sustained emotional, psychological, physical, or financial injury to

person or property as a result of the crime charged. ‘Victim’ also means a parent or

guardian of a victim who is a minor child unless the parent or guardian is the perpetrator

of the offense.” RCW 9.94A.670(1)(c).

       The seemingly anomalous requirement that the offender have an established

relationship or connection to the victim is explained by the history and purpose of the

sentencing alternative, which seeks to encourage otherwise reluctant victims to come

forward. In adding the requirement that the offender have an established relationship

with the victim in 2004, the legislature’s goal was to balance the need to punish those

who harm children and the reality that victims, who are often related to the offender,

might not come forward if the penalty is too harsh. State v. Pratt, 11 Wash. App. 2d 450,

460-61, 454 P.3d 875 (2019) (citing H.B. REP. on ENGROSSED SUBSTITUTE H.B. 2400,

58th Leg., Reg. Sess. (Wash. 2004)), review granted, 195 Wash. 2d 1023, 464 P.3d 231

(2020). In sentencing Mr. Sickels, the sentencing court observed that this eligibility

requirement makes all who commit crimes against fictional victims in “sting” operations

ineligible for a SSOSA.

       Mr. Sickels points out that the prosecutor observed at sentencing that the State is

the “victim” of an offender charged with an attempted crime against a child in a sting

operation. He argues that he, “as a lifetime resident of the State does have an ‘established

                                            27
No. 36753-3-III
State v. Sickels


relationship’ . . . or ‘connection to’ the State ‘other than the commission of the crime.’”

PRP at 26-27. Since he satisfied the requirement, he argues it was an abuse of discretion

for the sentencing court to refuse to consider imposing a SSOSA.

       “Where a defendant has requested a sentencing alternative authorized by statute, a

trial court’s failure to consider that alternative is effectively a failure to exercise

discretion and is subject to reversal.” State v. Landsiedel, 165 Wash. App. 886, 889, 269
P.3d 347 (2012), aff’d sub nom. Landsiedel v. Ransome, 765 Fed. App’x 148 (9th Cir.

2019). However, whether an offender meets the statutory requirements for SSOSA

eligibility is a question of statutory interpretation, which we review de novo. Id.

       In a statutory interpretation analysis, the court’s fundamental objective is to

ascertain and carry out the legislature’s intent, and if a statute’s meaning is plain on its

face, we give effect to that plain meaning as an expression of legislative intent. Dep’t of

Ecology v. Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9-10, 43 P.3d 4 (2002).

       When the identity of a crime victim is relevant, the law sometimes treats the

public at large as the victim. An example is determining whether multiple crimes

constitute the “same criminal conduct” under RCW 9.94A.589(1)(a), where one or more

of the crimes is an undercover operation carried out by law enforcement. E.g., State v.

Garza-Villarreal, 123 Wash. 2d 42, 47, 864 P.2d 1378 (1993) (citing State v. Rodriguez, 61
Wash. App. 812, 816, 812 P.2d 868 (1991)). Here, however, the statute provides us with a

definition of “victim,” and it plainly requires a victim who is a “person.” RCW

                                               28
No. 36753-3-III
State v. Sickels


9.94A.670(1)(c). Moreover, it requires a “person who has sustained emotional,

psychological, physical, or financial injury to person or property.” Id.

       While the State could be the victim of Mr. Sickels’s crime for other purposes, it

could not be a “victim” for purposes of the eligibility requirement imposed by RCW

9.94A.670(1)(e). The sentencing court correctly concluded that Mr. Sickels was

ineligible for a SSOSA.

       B.     The “established relationship or connection” requirement does not violate
              Mr. Sickels right to equal protection

       Mr. Sickels challenges the “established relationship or connection” requirement as

violating his constitutional right to equal protection. “Under the equal protection clause

of the Washington State Constitution, article I, section 12, and the Fourteenth

Amendment to the United States Constitution, persons similarly situated with respect to

the legitimate purpose of the law must receive like treatment.” State v. Coria, 120 Wash. 2d
156, 169, 839 P.2d 890 (1992). Where the law treats different classes of persons

differently, the level or scrutiny applied depends on the nature of the classification or

rights involved. State v. Hirschfelder, 170 Wash. 2d 536, 550, 242 P.3d 876 (2010).

“Absent a fundamental right or suspect class, or an important right or semisuspect class, a

law will receive rational basis review.” Id.

       Mr. Sickels falls within the class of persons convicted of sex offenses who do not

have an established relationship or connection with their victim. This is not a suspect or


                                               29
No. 36753-3-III
State v. Sickels


quasi-suspect class and no fundamental right is implicated, so the appropriate standard of

review is rational basis. Id.

          “Under the rational basis test, state action does not violate the equal protection

clause if there is a rational relationship between the classification and a legitimate state

interest.” State v. Osman, 157 Wash. 2d 474, 486, 139 P.3d 334 (2006).

          We have already addressed the history of the sentencing alternative and why the

established relationship eligibility requirement was added. In the context of sex offenses,

victim cooperation is essential to prosecuting offenders and preventing them from

victimizing other people. While an offender who does not know his or her victim may

not be any less deserving of leniency, the legislature has a rational basis for affording

leniency in cases where it will encourage reporting and denying leniency in cases where

it will not.

          We transfer the PRP to the trial court with directions to provide the following

relief:

     Strike “or any material depicting any person engaged in sexually explicit conduct
      as defined by RCW 9.68A.011(4)” from condition 9 of Appendix H and consider
      whether to substitute language that is not unconstitutionally vague;
     Strike “breathanalysis” from condition 10;
     Add “with the exception of Defendant’s biological children” to condition 14; and
     Strike conditions 21 and 22 and consider whether to impose the State’s proposed
      condition or some other condition or conditions that more narrowly restrict
      computer and internet access and use.



                                                30
No. 36753-3-III
State v. Sickels


       The PRP is otherwise dismissed.12


                                                 _____________________________
                                                 Siddoway, J.

WE CONCUR:



_____________________________
Fearing, J.



_____________________________
Pennell, C.J.




       12
         Mr. Sickels asks that we deny an award of costs to the State if it is deemed to be
the substantially prevailing party. Under a general order of this division, waiver of an
award of appellate costs is decided by the clerk or the commissioner in accordance with
RAP Title 14.” Gen. Order of Division III, In re the Matter of Court Admin. Order re:
Appellate Costs (Wash. Ct. App. Feb. 19, 2019).

                                            31